UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 27, 2012 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32998 (Commission File Number) 20-4606266 (I.R.S. Employer Identification No.) 100 Industrial Lane, Huntington, West Virginia25702-9694 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(304) 399-6315 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 27, 2012, the Board of Directors of Energy Services of America Corporation (the “Company”) announced the retirement of Edsel R. Burns as President and Chief Executive Officer.Mr. Burns also has retired from the Company’s Board of Directors.Mr. Burns served as a member of the Audit Committee of the Board of Directors.Mr. Burns has been associated with the Company since its inception in March 2006. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of businesses acquired. Not Applicable. (b) Pro forma financial information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits. The following Exhibit is attached as part of this report: 99.1Press release of Energy Services of America Corporation dated August 27, 2012. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ENERGY SERVICES OF AMERICA CORPORATION DATE:August 27, 2012 By: /s/ Larry Blount Larry Blount Vice President and Chief Financial Officer
